UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-22283 STELLARONE CORPORATION (Exact name of registrant as specified in its charter) VIRGINIA 54-1829288 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 590 Peter Jefferson Parkway, Suite 250, Charlottesville, Virginia 22911 (Address of principal executive offices, including zip code) (434) 964-2211 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $1.00 per share The NASDAQ Global Select Market Securities registered pursuant to section 12 (g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in the definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer oAccelerated Filer xNon-accelerated filer oSmaller reporting company o (Do not check if a smaller Reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesxNo As of June 30, 2010, the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, was $292,278,866. There were 23,080,572 shares of common stock outstanding as of March 5, 2012. Documents Incorporated by Reference: Portions of the Proxy Statement for the Company’s Annual Meeting of Shareholders to be held on May 15, 2012 are incorporated by reference in Part III hereof. TABLE OF CONTENTS PAGE Glossary of Acronyms 3 ITEM PART I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B.
